262 F.2d 332
John Thomas LOTT, Appellant,v.UNITED STATES of America, Appellee.
No. 17335.
United States Court of Appeals Fifth Circuit.
December 10, 1958.
Rehearing Denied January 27, 1959.

John Thomas Lott, in pro. per.
Cavett S. Binion, Asst. U. S. Atty., Fort Worth, Tex., W. B. West, III, U. S. Atty., Fort Worth, Tex., for appellee.
Before TUTTLE, JONES and WISDOM, Circuit Judges.
PER CURIAM.


1
The appellant was charged with narcotics violations. He was convicted and, on appeal, the conviction was set aside. Lott v. United States, 5 Cir., 1955, 218 F.2d 675. On a second trial the appellant was convicted on a conspiracy count of the indictment and the conviction was affirmed. Lott v. United States, 5 Cir., 1956, 230 F.2d 915, certiorari denied 351 U.S. 953, 76 S. Ct. 848, 100 L. Ed. 1477.


2
Seeking to obtain the relief which his appeal failed to accomplish, the appellant moved to vacate the judgment and sentence under 28 U.S.C.A. § 2255, asserting that he was convicted by perjured testimony which, he says, was knowingly and intentionally used by his prosecutors. After a full hearing with the defendant present, the district court found that the appellant had failed to establish any right to relief. Our review discloses no error. The order of the district court is


3
Affirmed.


4
On Petition for Rehearing.


5
The appellant, on petition for rehearing, stresses the statements in the affidavits of a witness who had testified at the trial which resulted in the appellant's conviction. The affidavits repudiated the testimony given at the trial. These affidavits have been considered. They do not, nor does any other matter urged by the appellant, require a departure from our original decision. The petition for rehearing is


6
Denied.